Allowance

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia Whitehouse on 6/03/2021.

The application has been amended as follows: 
Please rejoin claims 13-17.

Please amend claim 13 to recite:
Claim 13. A method for the manufacture of an individually packaged, extruded cream-cheese laminate in the form of a flat sheet, the method comprising:
 providing a cream-cheese, and co-extruding the cream-cheese with a filling to produce a cream-cheese laminate comprising:
first and second outer cream-cheese layers and a filling layer interposed there between,
wherein a middle of the flat sheet has a thickness of 6 mm or less,
wherein the filling layer is of a constant thickness, wherein said thickness is 4 mm or less,

wherein the cream-cheese comprises one or more stabilisers selected from the group consisting of gelatine, xanthan gum, carrageenan, locust bean gum, citrate, and mixtures of two or more thereof,
wherein the stabilisers are present in an amount of from 1 to 5 wt% by weight of the cream cheese, and
wherein the cream-cheese has a solids content of from 35 to 60 wt% and
a protein content of from 6 to 20 wt% based on the weight of the cream-cheese.

Please amend claim 16 to recite:
Claim 16. The method according to claim 13, wherein the cream cheese
has been supplemented with milk protein concentrate.

Reasons for Allowance
Claims 1-2, 8-9, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The PTAB decision of 5/28/2021 reveres the rejection of record, of 11/01/2019.  This means that the closest prior art does not disclose, teach nor fairly suggest the individually packaged, extruded cream-cheese laminate in the form of a flat sheet, as in claim 1; nor the method of its manufacture, as in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793